1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                                  Case No. 2:13-cv-0655-JCM-CWH
7          Petitioner,
                                                          ORDER GRANTING MOTION FOR
8              v.                                         EXTENSION OF TIME (ECF NO. 56)
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13            In this capital habeas corpus action, after a 60-day extension of time, and then a 31-day
14   extension of time, the petitioner, Randolph L. Moore, was due to file a second amended habeas
15   petition by July 8, 2019. See Order entered February 5, 2019 (ECF No. 51); Order entered April
16   18, 2019 (ECF No. 53); Order entered June 11, 2019 (ECF No. 55).
17            On July 8, 2019, Moore filed a motion for extension of time (ECF No. 56), requesting a
18   third extension of time, of 7 days, to July 15, 2019, to file his second amended petition. Moore’s
19   counsel states that the extension of time is necessary because of the complexity of this case and
20   his obligations in other cases. The respondents do not oppose the motion for extension of time.
21            The Court finds that Moore’s motion for extension of time is made in good faith and not
22   solely for the purpose of delay, and that there is good cause for the extension of time requested.
23            IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF No.
24   56) is GRANTED. Petitioner will have until and including July 15, 2019, to file his second
25   amended habeas petition.
26   ///
27   ///
28   ///
                                                      1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in effect.

3

4           DATED THIS 9th day of July 2019.
5

6
                                                         JAMES C. MAHAN,
7                                                        UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
